





RESIGNATION AND RELEASE AGREEMENT
THIS RESIGNATION AND RELEASE AGREEMENT (“Agreement”) is entered into by and
between HomeStreet, Inc. and HomeStreet Bank and any of their affiliates or
subsidiary organizations and their respective successors and assigns
(collectively, the “Employer” or “HomeStreet”) and Mark R. Ruh (“Ruh” or
“Executive”) (collectively, the “Parties”) as of February 27, 2020 in
consideration of the mutual undertakings set forth herein.
WHEREAS, Executive has elected to resign from his position as Chief Financial
Officer and the Parties desire that Executive complete an orderly transition of
his duties, and except as otherwise set forth in this Agreement, terminate Ruh’s
employment agreement dated September 11, 2017 (“Employment Agreement”) and
Executive desires to obtain the separation benefits provided herein to which he
is not otherwise entitled.
NOW, THEREFORE, Employer and Executive do hereby agree as follows:
1.Resignation. Ruh resigns as Chief Financial Officer (“CFO”) of HomeStreet
effective June 5, 2020. HomeStreet at its sole option may elect to extend Ruh’s
employment beyond June 5 to as late as September 11, 2020. If HomeStreet elects
to extend Ruh’s employment, Ruh may give two weeks’ prior written notice of
unavailability, without penalty or loss of entitlement to other severance
benefits described herein. If HomeStreet hires a new CFO prior to June 5, 2020,
Ruh agrees to relinquish the CFO title and to work in a professional manner to
transition the role to such new CFO through the Separation Date. The final date
of Ruh’s employment shall be referred to as the “Separation Date.” Ruh’s
resignation shall be considered a Resignation Without Good Reason, as the term
is defined in Ruh’s Employment Agreement. The Employment Agreement shall expire
on the Separation Date, except any post-employment restrictive covenants in the
Confidentiality and Nonsolicitation Agreement and other provisions that, by
their terms, are intended to extend beyond the termination of the employment
relationship.
2.Pay and Benefits. HomeStreet will pay Ruh his regular salary and benefits,
subject to current applicable withholdings, through the Separation Date.
Executive’s health care benefits shall cease at the close of business on the
last day of the month of the Separation Date. Relocation assistance and travel
reimbursement benefits shall be paid to Ruh under his existing Relocation
Assistance Agreement up to the Separation Date but will not exceed the remaining
balance of such benefits, consistent with HomeStreet’s general practices.
Reasonable business expenses shall continue to be reimbursed under the
Employment Agreement and regular HomeStreet practices.
3.Bonus. HomeStreet will pay Ruh his Incentive Bonus for 2019, calculated as
87.97 % of 22.5% of his annual salary of $321,300 (corporate component) plus
100% of 22.5% of his annual salary $321,300 (individual component). The total
bonus will be $135,888.00, less lawful deductions and withholdings. The Bonus
will be paid at the same time other HomeStreet executives receive their bonuses
for 2019.
4.Vacation. With the next regularly scheduled pay date after the Separation
Date, HomeStreet will pay Ruh the value of his accrued but unused vacation.


Resignation and Release Agreement



--------------------------------------------------------------------------------





5.Equity Interests. On the Effective Date of this Agreement, provided Executive
has signed this Agreement and professionally performed his duties as described
in Paragraph 6, 1361 Restricted Stock Units originally granted to Executive on
September 11, 2017 that would vest on September 11, 2020, will immediately
become vested. Executive shall be responsible for the tax liability associated
with the vesting of the equity interest. All other Restricted Stock Units,
Performance Share Units, options and other equity interests that are unvested
will be forfeited as of the Separation Date. Ruh shall retain all rights under
the applicable equity grants or plans.
6.Performance Until Separation Date. Ruh shall fully perform his assigned duties
in a competent and professional manner through the Separation Date under the
continued direction of the Chief Executive Officer. Ruh shall assist in the
transition of his duties as requested and adhere to all of his confidentiality
and other obligations under all applicable corporate policies. Ruh shall be in
the headquarters office in person on Monday mornings through close of business
Thursday and on Friday as required for important leadership duties or meetings.
Time off (e.g., vacation time or sick time) will be requested in advance where
possible and in accordance with current Company policy. In the event that Ruh
intentionally breaches his obligations under this paragraph, and does not cure
the breach within ten days of HomeStreet giving notice of such breach,
HomeStreet may elect to immediately terminate his employment, and Ruh shall
forfeit the severance pay described in paragraph 7, the acceleration of equity
interests described in Paragraph 5 and the medical insurance payment described
in Paragraph 9.
7.Severance Pay. Within fourteen days after the Effective Date of this
Agreement, HomeStreet shall provide Ruh severance pay equal to six months of his
base salary or $160,650.00, less lawfully required deductions and withholdings.
The severance pay shall be paid in a lump sum and shall be conditioned upon: (a)
Ruh’s execution of this Agreement; and (b) Ruh’s professional and competent
performance of his duties through the Separation Date as described in Paragraph
6.
8.Restrictive Covenants. Any post-employment restrictions related to
solicitation of employees or customers as stated in the Confidentiality and
Nonsolicitation Agreement that Ruh executed upon employment shall remain in
effect. By executing this Agreement, Ruh reaffirms his obligations thereunder.
9.Medical Insurance/COBRA. After the Separation Date, Executive shall have the
right to purchase group medical continuation coverage pursuant to his rights
under the COBRA statute and regulations. Provided Ruh has executed this
Agreement and completed his obligations under Paragraph 6, HomeStreet will
provide Ruh a lump sum of $8,830.90 representing six (6) months’ of the employer
contribution for his current health care benefits.
10.Legal Fees. HomeStreet shall reimburse Ruh for up to $3,500 in legal fees to
review this Agreement, upon presentation of documentation from Ruh’s counsel
describing the expenses incurred.
11.Release. In exchange for the severance and other benefits described above,
Executive, on behalf of himself and his marital community, irrevocably and
unconditionally waives, releases, and forever discharges, HomeStreet and all of
its parent, affiliated or subsidiary organizations, any employer-sponsored
employee benefit plans and each of their respective directors, officers, agents,
trustees, employees, employee-spouses, successors and assigns, from any and all
claims or damages (including attorney’s fees and costs actually incurred),
whether known


Resignation and Release Agreement — 2



--------------------------------------------------------------------------------





or unknown, which have arisen up through the date of this Agreement, including
those related in any way to his employment by HomeStreet or the facts and
circumstances leading up to signing of this Agreement, except that Executive
does not waive his rights under medical, dental, life, AD&D, and disability
insurance plans in which he and his dependents are enrolled. In particular,
Executive understands and agrees that this release includes, without limitation,
all matters arising under any federal, state, or local law, including civil
rights laws and regulations prohibiting employment discrimination on the basis
of race, color, religion, age, sex, national origin, ancestry, disability,
medical condition, veteran status, marital status and sexual orientation, or any
other characteristic protected by federal, state or local law including, but not
limited to, claims under Title VII of the Civil Rights Act of 1964, as amended,
the Age Discrimination in Employment Act of 1967, as amended, the Older Workers
Benefit Protection Act of 1990, as amended, the Americans with Disabilities Act,
the Rehabilitation Act, the Occupational Safety and Health Act, the Family and
Medical Leave Act, the Employee Retirement Income Security Act of 1974, as
amended (except as to vested retirement benefits, medical, dental, life, AD&D,
and disability benefits, if any), the Worker Adjustment and Retraining
Notification Act, the Washington Law Against Discrimination, RCW 49.60, The
Washington Wage Rebate Act, RCW 49.52, the Washington Unpaid Wages Act, RCW
49.48, federal and state wage and hour laws, or any common law, public policy,
contract (whether oral or written, express or implied) or tort law, the
Sarbanes-Oxley Act, the Dodd Frank Wall Street Reform and Consumer Protection
Act or any other federal, state or local law, regulation, ordinance or rule
having any bearing whatsoever.
12.Limitation of Release. Executive understands that nothing contained in this
Agreement limits his ability to file a charge or complaint with the Department
of Justice, Equal Employment Opportunity Commission, the National Labor
Relations Board, the Occupational Safety and Health Administration, the
Securities and Exchange Commission or any other federal, state or local
governmental agency or commission (“Government Agencies”). Executive further
understands that this Agreement does not limit his ability to communicate with
any Government Agencies or otherwise participate in any investigation or
proceeding that may be commenced by any Government Agency including providing
documents or other information without notice to HomeStreet. This Agreement does
not limit the Executive’s right to receive an award for information provided to
any Government Agencies. Executive recognizes that in connection with any such
activity, he must inform such Government Agency that the Executive is not
permitted to reveal to any third-party, including any governmental, law
enforcement or regulatory authority, information Executive learned during his
employment with HomeStreet that is protected from disclosure by any applicable
privilege, including the attorney-client privilege, attorney work product
doctrine and/or other applicable legal privileges.  HomeStreet does not waive
any applicable privileges or the right to continue to protect its privileged
attorney-client information, attorney work product, and other privileged
information.  Executive recognizes that his ability to disclose information may
be limited by applicable law, and HomeStreet does not consent to disclosures
that would violate applicable law.  Such laws may include, without limitation,
laws and regulations restricting disclosure of confidential supervisory
information (any information or materials relating to the examination or
supervision of HomeStreet by applicable bank regulatory agencies, materials
responding to or referencing non-public information relating to such
examinations or supervision and correspondence to or from applicable banking
regulators) or disclosures subject to the Bank Secrecy


Resignation and Release Agreement — 3



--------------------------------------------------------------------------------





Act, including information that would reveal the existence or contemplated
filing of a suspicious activity report.
13.Knowing and Voluntary Release. Executive understands the significance and
consequences of this Agreement, and acknowledges that it is voluntary and has
not been given as a result of any coercion. He acknowledges that he was given at
least twenty-one (21) days after receipt of this document during which to
consider this Agreement and that he has been encouraged to consult with, and in
fact has been represented by an attorney prior to signing it, and that he signs
it only after careful consideration and analysis. If Executive signs this
Agreement before expiration of this 21-day period, he waives any remaining time
to consider it.
14.Revocation Period. Executive understands and acknowledges that he has seven
(7) days after signing this Agreement to revoke it. This Agreement will not be
effective until the eighth day after it is signed by both Parties or the
Separation Date, whichever occurs later (“Effective Date”).
15.Matters Raised to HomeStreet. Subject to the exceptions described in
paragraph 12 expressly permitting disclosures to Government Agencies, Executive
acknowledges that as an employee of HomeStreet the Executive has had an
obligation to advise HomeStreet completely and candidly of all facts of which
Executive is aware that constitute or may constitute violations of HomeStreet’s
ethical standards, code of conduct or legal or regulatory obligations. 
Executive represents and warrants that he is not aware of any such facts or the
Executive has previously advised HomeStreet about any such facts.  Executive
agrees to advise HomeStreet in the future of all such facts that come to
Executive’s attention.
16.No Admission of Liability. This Agreement shall not be considered as evidence
of any violation of any statute or law, or any wrongdoing or liability on the
part of HomeStreet or its agents or employees.
17.No Modification. This Agreement is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein. This Agreement may not be modified except in writing signed by Executive
and by the Chief Executive Officer of HomeStreet or its otherwise duly
authorized representative.
18.References. Any reference requests regarding Executive’s performance shall be
directed to Human Resources, who shall only confirm Executive’s dates of
employment, job title and duties, consistent with Employer’s standard policy.
19.Press Release. HomeStreet and Ruh will mutually agree on proposed language of
public disclosure in a press release announcing Ruh’s resignation. The press
release shall include the following quote from Ruh: “I want to thank the
HomeStreet board of directors and Mark Mason for the opportunity to serve the
Company as CFO over the last three years. I also want to thank the great team
I’ve had the opportunity to lead during my tenure - together we have played a
major role in the substantial transition of HomeStreet from a thrift into a
leading West Coast commercial bank.”
20.Return of Property. No later than the Separation Date, Executive agrees to
return to Employer all HomeStreet-owned property in his possession, specifically
including all keys and card keys to company buildings or property; all
company-owned equipment; and all company documents and papers, including all
passwords, trade secrets and confidential company information.


Resignation and Release Agreement — 4



--------------------------------------------------------------------------------





21.Non Disparagement. Executive agrees that he will not make any disparaging or
derogatory remarks that in any way cast the business operations or conduct of
Employer and its past or present directors, officers, employees,
representatives, or agents in an unfavorable light. Nothing in this provision
limits Executive from disclosing information to Government Agencies as described
in paragraph 8.
22.Trade Secrets and Confidential Information.
a.Executive acknowledges that Employer’s business and future success depends on
the preservation of the trade secrets and other confidential information of
Employer, its employees or directors and its suppliers and customers. Such trade
secrets and other confidential information includes, without limitation,
existing and to-be-developed or acquired products, plans, or ideas; market
surveys; the identities of past, present, or potential customers; business and
financial information; pricing methods or data; terms of contracts with present
or past customers; proposals or bids; marketing plans; personnel information;
procedural and technical manuals; formulas, processes, methodologies, and
practices proprietary to Employer or its customers; and any other categories of
items or information of Employer or its customers which are not generally known
to the public at large (the “Secrets”). Executive agrees to protect and to
preserve as confidential all of the Secrets at any time known to Executive or in
Executive’s possession or control (whether wholly or partially developed by
Executive or provided to Executive, and whether embodied in a tangible medium or
merely remembered).
b.Executive will neither use nor allow any other person to use any of the
Secrets in any way, except for the benefit of Employer and as directed by
Employer’s Board of Directors or duly authorized representative. All material
containing or disclosing any portion of the Secrets will be and remain the
property of Employer.
c.Nothing in this Section limits or prohibits Executive from disclosing
information to Government Agencies as described in paragraph 8.
23.Governing Law and Venue. This Agreement will be interpreted in accordance
with the laws of the State of Washington, without reference to its choice of law
rules. The venue for the resolution of any disputes arising out of or in
connection with this Agreement shall be King County in the State of Washington.
24.Breach and Enforcement. Any claim arising out of or in connection with this
Agreement will be subject to binding arbitration in accordance with the
Employment Dispute Resolution Rules of the American Arbitration Association. The
parties will select an arbitrator from the panel of arbitrators then working for
Judicial Dispute Resolution, or any other mutually acceptable arbitrator. If the
parties are unable to agree on an arbitrator, then Judicial Dispute Resolution
will appoint one of their panel members to adjudicate the matter. The
substantially prevailing party will be entitled to reasonable attorneys’ fees
and costs incurred; provided, however, that in the event of a proceeding
challenging the validity of this Agreement under the Age Discrimination in
Employment Act, the parties’ entitlement to attorneys’ fees and costs with
respect to such challenge shall be determined in accordance with applicable
federal law.
25.Severability. It is understood and agreed that if any provision of this
Agreement is held to be invalid or unenforceable, the remaining provisions will
nevertheless continue to be valid and enforceable.


Resignation and Release Agreement — 5



--------------------------------------------------------------------------------





26.Complete Agreement. This Agreement represents and contains the entire
understanding between the parties in connection with the subject matter of this
Agreement, including but not limited to matters relating to Ruh’s employment. It
is expressly acknowledged and recognized by the parties that there are no oral
or written collateral agreements, understandings, or representations between the
parties other than as contained in this Agreement, and any such prior agreements
are specifically and expressly terminated.
27.Reliance. Executive represents and acknowledges that in executing this
Agreement, he does not rely and has not relied upon any representation or
statement, not set forth herein, made by Employer or by any of Employer’s
agents, representatives, or attorneys with regard to the subject matter, basis,
or effect of this Agreement or otherwise.
PLEASE READ CAREFULLY. YOU ARE ADVISED TO CONSULT WITH AN ATTORNEY BEFORE
SIGNING. THIS IS A VOLUNTARY SEVERANCE AND RELEASE AGREEMENT THAT INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.
EXECUTIVE
/s/ Mark R. Ruh
2/27/2020
Mark R. Ruh
Date

EMPLOYER
/s/ Mark K. Mason
2/27/2020
By: Mark. K Mason
Its: Chief Executive Officer
Date







Resignation and Release Agreement — 6

